                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN




 TY A. HANSON
                              Plaintiff,
        v.


 ROTHSCHILD P.D., LINCOLN COUNTY JAIL,
 MARATHON COUNTY, KEVIN OTROWSKI,
 SCOTT PARKS, JEFF JAEGER, JEFF ZWICKY, JAMES
                                                          Case No. 17-cv-756-jdp
 TOTH, MATTHEW SCHEFFLER, TOM R. POSPYHALLA,
 MATTHEW MIELKE, DAVE MANNINAN,
 MARLA REIMANN, TINA HOSE, PAM STEPHANHGEN,
 JOHN DOE MARATHON COUNTY JAIL STAFF,
 JOHN DOE LINCOLN COUNTY JAIL STAFF, and
 JOHN DOE ROTHSCHILD POLICE DEPARTMENT
 OFFICERS,

                              Defendant.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.


Dated this 19th day of September, 2019.


       /s/                                           9/19/2019
Peter Oppeneer                                    Date
Clerk of Court
